The plaintiffs petition for certification for appeal from the Appellate Court (AC 19065) is granted, limited to the following issues:
“1. Whether the transfer order of the chairman of the workers’ compensation commission was a final judgment over which the Appellate Court had jurisdiction?
*904The Supreme Court docket number is SC 16076.
Nathan Julian Shafner, in support of the petition.
Decided March 4, 1999
“2. Whether the chairman of the workers’ compensation commission must articulate specific reasons when transferring a case from one district to another?”